 Case 1:19-cv-00614-JTN-ESC ECF No. 23 filed 08/28/19 PageID.262 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANTHONY DAUNT, et al.,

        Plaintiffs,
                                                                     Case No. 1:19-cv-614
 v.
                                                                     HON. JANET T. NEFF
 JOCELYN BENSON,

        Defendant.
 ____________________________/


                                    OPINION AND ORDER

       Pending before the Court is an August 12, 2019 Motion to Intervene filed by “Count MI

Vote” d/b/a “Voters Not Politicians” (hereinafter referred to as VNP) (ECF No. 11). Defendant

Benson filed a response, expressing no opposition to granting the motion (ECF No. 20). Plaintiffs

filed a response in opposition (ECF No. 22). For the following reasons, the Court grants VNP’s

Motion to Intervene.

                                                 I

       On November 6, 2018, the voters in Michigan approved Proposal 18-2, which amended

the state’s constitution to create an Independent Citizens Redistricting Commission for State

Legislative and Congressional Districts (“the Commission”). VNP was the sponsor of that voter-

initiated ballot proposal and the drafter of the constitutional amendment.

       On July 30, 2019, pursuant to 42 U.S.C. § 1983, Plaintiffs initiated this action against

Defendant Jocelyn Benson in her official capacity as Michigan’s Secretary of State, requesting

this Court (1) declare the Commission “unconstitutional and invalid and the administration of the

selection of commissioners a violation of Plaintiffs’ constitutional rights” and (2) “enjoin
 Case 1:19-cv-00614-JTN-ESC ECF No. 23 filed 08/28/19 PageID.263 Page 2 of 4



Defendant and her employees and agents from administering or preparing for the selection of

commissioners to serve on the [C]ommission” (Compl., ECF No. 1 at PageID.31). Plaintiffs are

fifteen individuals who are allegedly excluded from serving on the Commission (id. at PageID.3).

Plaintiffs allege that the application process for the new redistricting commission begins on

January 1, 2020 (id. at PageID.12). Plaintiffs’ Complaint was accompanied by a Motion for

Preliminary Injunction (ECF No. 4).

       Less than two weeks later, on August 12, 2019, VNP filed the motion at bar, seeking to

participate as a defendant in this matter. VNP accompanied its motion with a proposed Answer

and Affirmative Defenses (ECF No. 12-1). On August 19, 2019, Defendant Benson filed a Request

for a Pre-Motion Conference (ECF No. 16), proposing to file a motion to dismiss in lieu of an

answer to Plaintiffs’ Complaint. This Court issued an Order on August 22, 2019, which, in

pertinent part, holds the Motion for Preliminary Injunction and Request for a Pre-Motion

Conference in abeyance. The Motion to Intervene is ripe for review.

                                                  II

       The right to permissive intervention is governed by Federal Rule of Civil Procedure 24,

which provides in pertinent part the following:

       (b)     Permissive Intervention.

               (1)    In General. On timely motion, the court may permit anyone to
                      intervene who:

                      (A)     is given a conditional right to intervene by a federal
                              statute; or

                      (B)     has a claim or defense that shares with the main
                              action a common question of law or fact.

               (2)    By a Government Officer or Agency. . . .




                                                  2
 Case 1:19-cv-00614-JTN-ESC ECF No. 23 filed 08/28/19 PageID.264 Page 3 of 4



               (3)     Delay or Prejudice. In exercising its discretion, the court must
                       consider whether the intervention will unduly delay or prejudice the
                       adjudication of the original parties’ rights.

       (c)     Notice and Pleading Required. A motion to intervene must be served on
               the parties as provided in Rule 5. The motion must state the grounds for
               intervention and be accompanied by a pleading that sets out the claim or
               defense for which intervention is sought.

FED. R. CIV. P. 24.

       VNP argues that its motion satisfies the requirements for permissive intervention because

its motion is timely and because it presents a defense that shares common questions of law and

fact with the main action (ECF No. 12 at PageID.177-178). Additionally, VNP argues that

allowing it to intervene will not result in undue delay or prejudice to the original parties; instead,

VNP will offer its expertise and insights as the drafter and sponsor of the constitutional amendment

at issue, as the Court considers the issues raised by Plaintiffs’ Complaint (id. at PageID.178).

       In response, Plaintiffs do not dispute that VNP’s motion is timely and that VNP presents a

defense that shares common questions of law and fact with the main action; rather, Plaintiffs argue

that this Court should nonetheless, in its discretion, refuse intervention because VNP’s rights are

adequately represented by Defendant Benson or, conversely, because VNP does not have an

adequate legal interest in this case (ECF No. at PageID.255-258). Plaintiffs suggest that VNP

could instead participate as amicus curiae (id. at PageID.260).

       The requirements for permissive intervention under Rule 24(b) and (c) are satisfied. First,

as a threshold matter, a motion for intervention brought within two weeks after the filing of the

complaint is timely as a matter of law. Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245,

1248 (6th Cir. 1997). Second, there is no dispute that VNP has a defense that shares with the main

action a common question of law or fact. Given the timing of the motion to intervene at this early

stage of the case, there is also no significant concern that permitting intervention will unduly delay

                                                  3
 Case 1:19-cv-00614-JTN-ESC ECF No. 23 filed 08/28/19 PageID.265 Page 4 of 4



or prejudice the adjudication of the original parties’ rights. Last, VNP’s motion was duly served

and accompanied by a proposed Answer and Affirmative Defenses.

        The Court further determines that having VNP participate as a party in this action rather

than merely as amicus is preferable. While Plaintiffs assert that VNP’s rights are adequately

represented by Defendant Benson, the Court is persuaded that having input from both VNP and

Defendant Benson, as co-defendants, will be helpful to the Court in analyzing the merits of

Plaintiffs’ claims.

        In sum, the Court, in its discretion, will permit VNP to intervene in this matter as a

defendant. Accordingly:

        IT IS HEREBY ORDERED that the Motion to Intervene (ECF No. 11) is GRANTED,

and the Clerk’s Office shall add Count MI Vote d/b/a Voters Not Politicians as a party defendant

in this case.

        IT IS FURTHER ORDERED that Defendant Count MI Vote d/b/a Voters Not Politicians

shall, not later than September 5, 2019, file its response to Defendant Benson’s Request for a Pre-

Motion Conference (ECF No. 16).


Dated: August 28, 2019                                       /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                4
